Citation Nr: 1522272	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO. 11-13 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a neurologic disorder, manifested by bilateral upper and lower extremity pain, to include as secondary to posttraumatic stress disorder (PTSD) and medication prescribed therefor.

2. Entitlement to service connection for chronic fatigue syndrome (CFS), to include as secondary to PTSD and medication prescribed therefor.

3. Entitlement to service connection for fibromyalgia.

4. Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to October 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Concerning the issue of representation, while several power of attorney forms are of record, all of the forms indicate that they have been previously revoked by the Veteran. In April 2015 correspondence VA requested that the Veteran complete and return a new power of attorney form in favor of her chosen representative. The letter further informed the Veteran that if no response was received within 30 days, it would be assumed that the Veteran had elected to represent herself. No response was received within the 30 day period, and therefore the Board will assume for the purposes of this appeal that the Veteran wishes to continue unrepresented.

The Board remanded the issues on appeal for additional development in April 2014. The identified records having been requested and the examinations having been provided, the Board finds the directives have been substantially complied with and the matter again is before the Board. Stegall v. West, 11 Vet. App. 268, 271 (1998).

In her May 2011 substantive appeal the Veteran requested a videoconference hearing before a Veteran's law judge. Following a postponement, the Veteran was re-scheduled for the requested hearing and provided with proper notice of the date, time and location of that hearing in August 2012. The Veteran failed to report for the hearing, without explanation or any request to reschedule. The hearing request is therefore considered withdrawn. 38 C.F.R. § 20.704(d).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence is at least in equipoise that a current neurologic disorder is causally or etiologically related to the Veteran's service-connected PTSD and medication prescribed therefor.

2. CFS has been shown to be causally or etiologically related to the Veteran's service-connected PTSD and medication prescribed therefor.

3. A diagnosis of fibromyalgia has not been rendered at any time during the pendency of the appeal.


CONCLUSIONS OF LAW

1. The criteria for service connection for a neurologic disorder as secondary to service-connected PTSD have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).

2. The criteria for service connection for CFS as secondary to service-connected PTSD have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).

3. The criteria for service connection for fibromyalgia have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In light of the fully favorable decision as to the issues of service connection for a neurological disability and CFS, no further discussion of compliance with VA's duty to notify and assist as to those issues are necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The duty to notify and assist as to the other claim is discussed below.

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of her claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in July 2009, prior to the initial unfavorable adjudication in April 2010. This letter advised the Veteran of what evidence was necessary to substantiate her claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. The Veteran's Social Security Administration (SSA) records, as well as all identified or submitted private treatment records, have been associated with the claims file. 

VA requested the Veteran's in-patient treatment records from the National Personnel Records Center (NPRC) in July 2009 and from the U.S. Army Reserve Personnel Center in October 2009. 38 C.F.R. § 3.159(c)(2). The NPRC indicated in July 2009 that records could not be located, and therefore that further attempts to obtain the records would be futile. Id. In July 2009 correspondence, VA informed the Veteran of the federal records they attempted to obtain, the efforts made to obtain them, further actions VA was going to take on the claim, and that the Veteran was ultimately responsible for submitting the records. 38 C.F.R. § 3.159(e). Thus, VA made adequate attempts to obtain the records, and provided sufficient notice of their inability to do so to the Veteran. 38 C.F.R. § 3.159(c)(2), (e). No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in September 2009, February 2012, and June 2014. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, conducted thorough medical examinations of the Veteran, and provided sufficient supporting rationales for the opinions. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for service connection for fibromyalgia. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records, or made sufficient attempts to do so, and provided adequate medical examinations, its duty to assist is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). Generally, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability. Id.; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

Finally, for veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established for chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multisymptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome). See 38 C.F.R. § 3.317.

A claimant's signs or symptoms need not be shown by medical evidence; however, some objective indications of disability are required. 38 C.F.R. § 3.317(a). Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3). Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends she is entitlement to service connection for a neurologic disorder, CFS, and fibromyalgia. The Board will address each claim, applying the legal framework outlined above. As the analysis for the claimed neurologic disorder and CFS are substantially the same, the Board will address both claims together in the interest of brevity.

A. Neurologic Disorder and CFS

The Veteran contends she is entitled to service connection for a neurological disorder, manifested by bilateral upper and lower extremity pain, and CFS, to include both as secondary to her PTSD and medication prescribed therefor. As the analysis for both claims is substantially the same, they will be addressed together in the interest of brevity.

Beginning with CFS, the June 2014 VA examiner noted that the Veteran had a current diagnosis of CFS, and indicated that it was at least as likely as not that the Veteran's CFS was caused by the medication she takes for her service-connected PTSD, as her prescribed medications are clinically known to cause fatigue. As the Veteran is service-connected for PTSD, has a current diagnosis of CFS, and there is a medical opinion linking the two, the Board finds service connection for CFS as secondary to PTSD is warranted. 38 C.F.R. §§ 3.102, 3.310. 

During the same June 2014 examination, the examiner noted that the Veteran did not have a current diagnosis of a peripheral nerve condition. The other medical evidence of record is also silent for any diagnosis of peripheral neuropathy or any other disabilities of the peripheral nerves. However, the June 2014 examiner noted severe subjective symptoms, as well as slightly decreased muscle strength and reflexes, and did acknowledge the presence of a nerve condition, stating that while the neurological disorder was not related to service, the condition was likely related to the Veteran's prescribed psychiatric medication. 

This echoed the findings of the February 2012 Gulf War Examination, which attributed the Veteran's neurological symptoms to her psychiatric medication. Based on this evidence, the Board finds that the evidence is at least in equipoise that the Veteran has a neurological disorder, characterized by bilateral upper and lower extremity pain, which is causally related to her PTSD and the medication prescribed for it. 38 C.F.R. § 3.102. As such, service connection for a neurological disorder as secondary to PTSD is warranted. 38 C.F.R. § 3.310.

B. Fibromyalgia

The Veteran contends she is entitled to service connection for fibromyalgia. For the reasons stated below, the Board finds that service connection on a direct, secondary, or presumptive basis is not warranted. In order for there to be a viable claim for service connection, there must a current disability. Brammer, 3 Vet. App. at 225. Here, there is no competent evidence of record indicating that the Veteran has a current diagnosis of fibromyalgia. While the Veteran has asserted she has fibromyalgia, she is not competent to diagnose herself with fibromyalgia, as to do so requires medical expertise. Jandreau, 492 F.3d 1372.  In particular, fibromyalgia affects the nerves, which are not readily observable by a lay person, like a broken arm or varicose veins. 

Turning to the medical evidence, the September 2009 and June 2014 VA examiners found indicated that a diagnosis of fibromyalgia was not supported by the evidence of record. The Veteran's VA treatment records are silent for a diagnosis of fibromyalgia, and an August 2009 treatment record noted no myalgias were present. While there are records reflecting complaints of pain, these complaints by the Veteran do not constitute a diagnosis of fibromyalgia, and are instead mere repetitions of the Veteran's contentions. LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Notably, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

As there is no competent lay or medical evidence of record indicating that the Veteran has a current diagnosis of a fibromyalgia, service connection on a direct basis is not warranted. 38 C.F.R. § 3.303; Brammer, 3 Vet. App. at 225. As service connection on a secondary and presumptive basis also requires, as a threshold matter, that there be a current disability, service connection on these bases is also not warranted. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.307, 3.309(a), 3.309(e), 3.310. 

Finally, while the Veteran has qualifying service in Southwest Asia during the Persian Gulf War, the evidence of record does not show that the complaints of fibromyalgia or generalized pain do not have a known clinical diagnosis or are a symptom of a medically unexplained multisymptom illness. See 38 C.F.R. § 3.317. The June 2009 examiner noted that a diagnosis of fibromyalgia was not supported and that no symptomatology was present that was not attributable to a known medical diagnosis. A February 2012 Gulf War examination noted that there were no diagnoses for which the etiology was unknown. 

The June 2014 examiner indicated that a diagnosis of fibromyalgia could not be rendered because there was so supporting clinical pathology, specifically tender points, present on examination. Generally, both the examiners and VA treatment records have attributed complaints of pain and fatigue to side-effects associated with the Veteran's psychiatric medication, as noted above. 38 C.F.R. § 3.317(a)(3), (b). Therefore, service connection for fibromyalgia based on Southwest Asia service is not warranted.
The preponderance of the evidence weighs against a finding that the Veteran has a current disability for the purposes of direct or presumptive service connection. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for a neurologic disorder, manifested by bilateral upper and lower extremity pain, as secondary to PTSD is granted.

Entitlement to service connection for chronic fatigue syndrome (CFS) as secondary to PTSD is granted.

Entitlement to service connection for fibromyalgia is denied.
 

REMAND

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). In this case, the Veteran was scheduled for a VA audiological examination in June 2014, in accordance with the April 2014 Board remand. The record indicates that the Veteran did not appear for the examination. See June 2014 DBQ Report. However, there is no evidence that the Veteran was properly notified at her current address of record by either the RO or the local VA Medical Center (VAMC) that she had been scheduled for an examination, as no notice letters have been associated with the claims file. 

Further, the Veteran appeared for her CFS and fibromyalgia examinations, which were scheduled only two days earlier, but not the audiological examination, which is indicative of a lack of notice. As such, the Board must remand the claim so that the Veteran can be scheduled for an audiological examination, properly notified thereof and given an opportunity to attend, in order to ensure substantial compliance with the April 2014 Board remand. Stegall, 11 Vet. App. 268. The Veteran should be informed that failure to report for a VA examination without good cause may have adverse effects on her claim.

While on remand, appropriate efforts must be made to obtain any records, whether VA or private, identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's bilateral hearing loss. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Is there clear and unmistakable evidence that the Veteran's preexisting bilateral hearing loss was not permanently worsened beyond the natural progress of the disability?

The examiner should assume bilateral hearing loss pre-existed the Veteran's active duty service, as the Veteran was noted to have auditory thresholds of 40 decibels or greater at 500, 1000, 2000, 3000 or 4000 Hertz bilaterally on all three entrance audiograms.

Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable. Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service."

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of bilateral hearing loss by the Veteran's active duty service.

b) If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's bilateral hearing loss was incurred in or aggravated by this period of service?

A detailed rationale for the opinion must be provided. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. The Veteran must be given adequate notice of the date and place of any requested examination. A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder if the Veteran fails to report for the examination. The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on her claim.

4. Thereafter, readjudicate the issue on appeal as noted above. If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and her representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


